Filed 2/25/21 P. v. McKissick CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 PEOPLE OF THE STATE OF
 CALIFORNIA,
              Plaintiff and Respondent,                                 A161348

 v.                                                                     (Alameda County
 JOSEPH AARON MCKISSICK,                                                Super. Ct. No. 17CR19342B)
              Defendant and Appellant.


          On February 8, 2018, defendant Joseph Aaron McKissick
pled no contest to one count of second degree robbery (Pen. Code,
§ 211) with an enhancement for personal use of a firearm
(Pen. Code1, § 12022.5, subd. (a)). Pursuant to the plea
agreement, the trial court sentenced defendant to eight years in
state prison.
          On August 20, 2020, defendant filed a petition pursuant to
section 1170.22, requesting recall and resentencing or dismissal
of his conviction. The trial court denied the petition, reasoning
that section 1170.22 relief was unavailable to defendant because
that statute related to individuals previously convicted of


       All further undesignated statutory references are to the
          1

Penal Code.

                                                      1
violating section 647f (former section 647f added by Stats. 1988,
ch. 1597, § 1 and repealed by Stats. 2017, ch. 537, § 8, effective
January 1, 2018) (section 647f).
      Appellant’s counsel filed an opening brief asking that this
court conduct an independent review of the record for arguable
issues—i.e., those that are not frivolous, as required by People v.
Wende (1979) 25 Cal.3d 436. Counsel also informed appellant
that he had the right to file a supplemental brief on her own
behalf, but appellant declined to do so. Undertaking a
discretionary review, we agree with appellant’s counsel that
there are no meritorious issues and affirm the judgment.

                        I.   BACKGROUND
      Defendant, an inmate at the California Men’s Colony in
San Luis Obispo, filed a petition pursuant to section 1170.22 on
August 20, 2020. He checked a box stating that he waived his
right to be present at any hearing on the matter and he agreed
that the petition could be heard without his appearance.
      In the handwritten portion of his section 1170.22 petition,
defendant admitted that he had been convicted of second degree
robbery with a firearm enhancement, and he stated that he
sought “a modification of his current state prison sentence based
on his rehabilitation, academic achievements and the high risk of
being effected [sic] with Covid 19.” He did not allege that he had
been convicted of violating section 647f.
       The trial court denied the petition in a written order dated
October 20, 2020. In so ruling, the court found that section
1170.22 was inapplicable to defendant, as that statute provides



                                   2
relief to petitioners convicted of violating section 647f “ ‘as it read
on December 31, 2017.’ ” Defendant, the court noted, was not
convicted of violating section 647f. The court also rejected the
petition insofar as it raised concerns regarding the COVID-19
pandemic; the court declined to treat the section 1170.22 petition
as a petition for a writ of habeas corpus, explaining that a habeas
petition challenging the conditions of an inmate’s confinement
would be more properly filed in the county in which the inmate is
confined.
      Defendant appealed.

                          II.   DISCUSSION
      Appellant’s counsel filed a Wende brief, requesting that we
independently review the record to determine whether it contains
any arguable issues for appeal. As counsel recognizes, we are not
required to undertake an independent review of the denial of a
post-conviction request for relief under People v. Wende, supra,
25 Cal.3d 436, but nothing prohibits us from exercising our
discretion to do so. (People v. Flores (2020) 54 Cal.App.5th 266,
268.) We have chosen to conduct a discretionary Wende review.
Having reviewed the records documenting defendant’s conviction,
defendant’s section 1170.22 petition, and the trial court’s order,
we find that there are no meritorious issues to be argued.
      Section 1170.22, subdivision (a) provides: “A person who is
serving a sentence as a result of a violation of Section 647f as it
read on December 31, 2017, whether by trial or by open or
negotiated plea, may petition for a recall or dismissal of sentence
before the trial court that entered the judgment of conviction in



                                   3
his or her case.” As explained in People v. Lamoureux (2019)
42 Cal.App.5th 241, 263, section 1170.22 sets forth a “petition
procedure to recall or dismiss sentences, vacate convictions, and
obtain resentencing for persons serving sentences for engaging in
prostitution with [a] prior prostitution conviction and knowledge
of positive acquired immunodeficiency syndrome (AIDS) test
results.”
        The trial court did not err in finding section 1170.22 relief
unavailable to defendant, who was not convicted of violating
section 647f. Nor did the court err in declining to treat the
petition’s allegations with respect to COVID-19 as a petition for a
writ of habeas corpus, as the court correctly noted that such a
petition “may be more properly heard” by the court in the county
in which the petitioner is confined. (Cal. Rules of Court, rule
4.552(b)(2)(B).)
        Having examined the record to ensure that appellant
receives effective appellate review, we find no basis to reverse the
dismissal of his petition. (Wende, supra, 25 Cal.3d 436.)

                                III.   DISPOSITION
        The judgment is affirmed.

                                                 BROWN, J.


WE CONCUR:

POLLAK, P. J.
STREETER, J.


People v. McKissick (A161348)



                                         4